UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A Amendment No. 1 (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54450 INTERACTIVE INTELLIGENCE GROUP, INC. (Exact name of registrant as specified in its charter) Indiana (State or other jurisdiction of incorporation or organization) 45-1505676 (I.R.S. Employer Identification No.) 7601 Interactive Way Indianapolis, IN 46278 (Address of principal executive offices, including zip code) (317) 872-3000 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesR No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer ¨ Accelerated filer R Non-accelerated filer (Do not check if a smaller reporting company) ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes* NoR As of April 30, 2012, there were 19,193,472 shares outstanding of the registrant’s common stock, $0.01 par value. Explanatory Note This Amendment No. 1 on Form 10-Q/A is being filed to correct the inadvertent omission of the conformed signature of the officer that executed the signature page of the registrant’s Form 10-Q for the period ended March 31, 2012 (the “Initial Form 10-Q”) filed with the Securities and Exchange Commission (the “SEC”) on May 9, 2012, and to correct an error in the Exhibit 32.2 certification filed with the Initial Form 10-Q. No other changes have been made to the Initial Form 10-Q, whether to update the Initial Form 10-Q to reflect events occurring subsequent to the filing of the Initial Form 10-Q or otherwise.As required by applicable SEC regulations, Exhibits 31.1, 31.2, 32.1 and 32.2 are being re-filed with this amendment. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements. Condensed Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 1 Condensed Consolidated Statements of Income and Comprehensive Income for the Three Months Ended March 31, 2012 and 2011 2 Condensed Consolidated Statement of Shareholders’ Equity for the Three Months Ended March 31, 2012 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 22 Item 4. Controls and Procedures. 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 23 Item 1A. Risk Factors. 23 Item 6. Exhibits. 23 SIGNATURE 24 PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements and Notes to Condensed Consolidated Financial Statements. Interactive Intelligence Group, Inc. Condensed Consolidated Balance Sheets As of March 31, 2012 and December 31, 2011 (in thousands, except share and per share amounts) March 31, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowance for doubtful accounts of $1,748 at March 31, 2012 and $1,718 at December 31, 2011 Deferred tax assets, net Prepaid expenses Other current assets Total current assets Long-term investments Property and equipment, net Goodwill Intangible assets, net Other assets, net Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable and accrued liabilities $ $ Accrued compensation and related expenses Deferred product revenues Deferred services revenues Total current liabilities Deferred revenue Deferred tax liabilities, net Other long-term liabilities Total liabilities Shareholders’ equity: Preferred stock, no par value: 10,000,000 shares authorized; no shares issued and outstanding Common stock, $0.01 par value; 100,000,000 shares authorized; 19,161,782 issued and outstanding at March 31, 2012, 18,961,497 issued and outstanding at December 31, 2011 Additional paid-in capital Accumulated other comprehensive income (loss) ) Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See Accompanying Notes to Condensed Consolidated Financial Statements 1 Interactive Intelligence Group, Inc. Condensed Consolidated Statements of Income and Comprehensive Income For the Three Months Ended March 31, 2012 and 2011 (in thousands, except per share amounts) (unaudited) Three Months Ended March 31, Revenues: Product $ $ Recurring Services Total revenues Cost of revenues: Product Recurring Services Amortization of intangible assets 35 35 Total cost of revenues Gross profit Operating expenses: Sales and marketing Research and development General and administrative Amortization of intangible assets Total operating expenses Operating income Other income (expense): Interest income, net 43 Other expense, net ) ) Total other expense, net (2 ) ) Income before income taxes Income tax expense 85 Net income Other comprehensive income: Foreign currency translation adjustment Net unrealized investment gain 55 Comprehensive income $ $ Net income per share: Basic $ $ Diluted Shares used to compute net income per share: Basic Diluted See Accompanying Notes to Condensed Consolidated Financial Statements 2 Interactive Intelligence Group, Inc. Condensed Consolidated Statement of Shareholders’ Equity For the Three Months Ended March 31, 2012 (in thousands) (unaudited) Common Stock Additional Paid-in Accumulated Other Comprehensive Income Retained Shares Amount Capital (Loss) Earnings Total Balances, December 31, 2011 $ $ $ ) $ $ Stock-based compensation Exercise of stock options 2 Issuances of common stock 6 Issuances of restricted stock units 21 Tax benefits from stock-based payment arrangements 70 70 Net income Foreign currency translation adjustment Net unrealized investment gain Balances, March 31, 2012 $ See Accompanying Notes to Condensed Consolidated Financial Statements 3 Interactive Intelligence Group, Inc. Condensed Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2012 and 2011 (in thousands) (unaudited) Three Months Ended March 31, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization and other non-cash items Stock-based compensation expense Tax benefits from stock-based payment arrangements ) ) Deferred income tax ) 34 Accretion of investment income ) Gain on disposal of fixed assets 25 Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses ) ) Other current assets ) Other assets ) Accounts payable and accrued liabilities ) ) Accrued compensation and related expenses ) ) Deferred product revenues Deferred services revenues Net cash provided by operating activities Investing activities: Sales of available-for-sale investments Purchases of available-for-sale investments ) ) Purchases of property and equipment ) ) Acquisitions, net of cash ) ) Unrealized gain on investment - 26 Net cash used in investing activities ) ) Financing activities: Proceeds from stock options exercised Proceeds from issuance of common stock 96 Employee taxes withheld for restricted stock units Tax benefit from stock-based payment arrangements 70 Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash paid during the year for: Income taxes $ $ Other non-cash item: Purchase of property and equipment payable at end of period $ $ See Accompanying Notes to Condensed Consolidated Financial Statements 4 Interactive Intelligence Group, Inc. Notes to Condensed Consolidated Financial Statements March 31, 2012 and 2011 (unaudited) 1. FINANCIAL STATEMENT PRESENTATION Effective July 1, 2011, Interactive Intelligence Group, Inc. (“Interactive Intelligence”) became the successor reporting company to Interactive Intelligence, Inc. (“ININ Inc.”), pursuant to a corporate reorganization approved by the shareholders of ININ Inc. at its 2011 annual meeting of shareholders (the “Reorganization”). Interactive Intelligence is conducting the business previously conducted by ININ Inc. in substantially the same manner. In these Notes to Condensed Consolidated Financial Statements, the term the “Company” means ININ Inc. and its wholly-owned subsidiaries for the periods through and including June 30, 2011, and Interactive Intelligence and its wholly-owned subsidiaries for the periods after June 30, 2011. The accompanying unaudited condensed consolidated financial statements of the Company have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”) and with the instructions for Form 10-Q and Article 10 of Regulation S-X for interim financial information. Accordingly, certain information and note disclosures normally included in the Company’s financial statements prepared in accordance with GAAP have been condensed, or omitted, pursuant to the rules and regulations of the United States Securities and Exchange Commission (the “SEC”). The preparation of the Company’s condensed consolidated financial statements requires management to make estimates and assumptions that affect reported amounts of assets and liabilities, at the respective balance sheet dates, and the reported amounts of revenues and expenses during the respective reporting periods. Despite management’s best effort to establish good faith estimates and assumptions, actual results could differ from these estimates. In management’s opinion, the Company’s accompanying condensed consolidated financial statements include all adjustments necessary (which are of a normal and recurring nature, except as otherwise noted) for the fair presentation of the results of the interim periods presented. The Company’s accompanying condensed consolidated financial statements as of December 31, 2011 have been derived from the Company’s audited consolidated financial statements at that date but do not include all of the information and notes required by GAAP for complete financial statements. These accompanying condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements for the year ended December 31, 2011, included in the Company’s most recent Annual Report on Form 10-K as filed with the SEC on March 15, 2012. The Company’s results of operations for any interim period are not necessarily indicative of the results of operations for any other interim period or for a full fiscal year. Principles of Consolidation The accompanying condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries after elimination of all significant intercompany accounts and transactions. Reclassification and Adjustments Effective January 1, 2012, the Company reclassified certain subscription revenues which were included in product revenues in prior periods as recurring revenues. In prior years, these revenues were not significant; however, as we have signed additional agreements with increasing revenues, we concluded that it is appropriate to report these revenues as recurring. Historical amounts have been reclassified based on this new revenue presentation. The reclassification did not have any impact on the overall results previously reported. 2. SUMMARY OF CERTAIN ACCOUNTING POLICIES AND RECENT ACCOUNTING PRONOUNCEMENTS The Company’s interim critical accounting policies and estimates include the recognition of income taxes using an estimated annual effective tax rate.For a complete summary of the Company’s other significant accounting policies and other critical accounting estimates, refer to Note 2 of Notes to Consolidated Financial Statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011. In May 2011, the Financial Accounting Standards Board (“FASB”) issued FASB Accounting Standards Update (“ASU”) 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (“IFRS”), which amends FASB Accounting Standards Codification ("ASC")820. This updated guidance clarifies the FASB’s intent about the application of existing fair value measurement and disclosure requirements. In order to develop common requirements in accordance with GAAP and IFRS, this update also provides changes to particular principles or requirements for measuring fair value or for disclosing information about fair value measurements. This guidance is effective for public entities prospectively for interim and annual periods beginning after December 15, 2011. Early adoption is not permitted. The Companyadopted this guidance on January 1, 2012 and there was nomaterial impact on its consolidated financial statements upon adoption. In June 2011, FASB issued FASB ASU 2011-05, Presentation of Comprehensive Income, which amends FASB ASC Topic 220, Comprehensive Income. This updated guidance requires companies to report comprehensive income in either a single statement or in two consecutive statements reporting net income and other comprehensive income. The updated guidance does not change what items are reported in other comprehensive income or the GAAP requirement to report reclassification of items from other comprehensive income to net income. The guidance is effective for public entities with fiscal years and interim periods beginning after December 15, 2011. The Company adopted this guidance on January 1, 2012 and there was no material impact on its consolidated financial statements upon adoption. In December 2011, the FASB issued FASB ASU 2011-12, Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05, which defers the presentation requirements for reclassification adjustments out of accumulated other comprehensive income. This update was issued to allow the FASB more time to decide whether companies should present on the face of the financial statements the effects of reclassifications out of accumulated other comprehensive income on the components of net income and other comprehensive income for all periods presented.All other requirements under FASB ASU 2011-05 were not impacted by this update. The Company will continue to monitor the status of this updated guidance. During the three months ended March 31, 2012, there were no material changes to the Company’s significant accounting policies or critical accounting estimates. 3. INVESTMENTS FASB ASC Topic 820, Fair Value Measurements and Disclosures (“FASB ASC 820”), as amended, defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. FASB ASC 820 also establishes a fair value hierarchy which requires an entity to maximize the use of 5 observable inputs and minimize the use of unobservable inputs when measuring fair value. The standard describes the following three levels of inputs that may be used to measure fair value: · Level 1 - Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities. · Level 2 - Observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. · Level 3 - Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. The Company’s short-term investments all mature in less than one year and its long-term investments all mature within three years. Both short-term and long-term investments are considered available for sale. The Company’s assets that are measured at fair value on a recurring basis are classified within Level 1 or Level 2 of the fair value hierarchy. The types of instruments valued based on quoted market prices in active markets include money market securities. Such instruments are classified within Level 1 of the fair value hierarchy. The Company invests in money market funds that are traded daily and does not adjust the quoted price for such instruments. The types of instruments valued based on quoted prices in less active markets, broker or dealer quotations, or alternative pricing sources with reasonable levels of price transparency include corporate notes, agency bonds, T-bills andcommercial paper. Such instruments are classified within Level 2 of the fair value hierarchy. The Company uses consensus pricing, which is based on multiple pricing sources, to value its fixed income investments. The following table sets forth a summary of the Company’s financial assets, classified as cash and cash equivalents, short-term investments and long-term investments on its condensed consolidated balance sheet, measured at fair value as of March 31, 2012 and December 31, 2011 (in thousands): Fair Value Measurements atMarch31, 2012Using Description Total Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Cash & cash equivalents: Money market funds $ Cash Total $ Short-term investments: Corporate notes $ Agency bonds Commercial paper Certificate of deposit International government bonds Total $ Long-term investments: Corporate notes $ Agency bonds Total $ Fair Value Measurements at December 31, 2011 Using Description Total Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Cash & cash equivalents: Money market funds $ Cash Total $ Short-term investments: Corporate notes $ Agency bonds Commercial paper Certificate of deposit Total $ Long-term investments: Corporate notes $ Agency bonds Total $ 6 4. NET INCOME PER SHARE Basic net income per share is calculated based on the weighted-average number of common shares outstanding in accordance with FASB ASC Topic 260, Earnings per Share. Diluted net income per share is calculated based on the weighted-average number of common shares outstanding plus the effect of dilutive potential common shares. When the Company reports net income, the calculation of diluted net income per share excludes shares underlying stock options outstanding that would be anti-dilutive. Potential common shares are composed of shares of common stock issuable upon the exercise of stock options and vesting of the restricted stock units (“RSUs”). The following table sets forth the calculation of basic and diluted net income per share (in thousands, except per share amounts): Three Months Ended March 31, Net income, as reported (A) $ $ Weighted average shares of common stock outstanding (B) Dilutive effect of employee stock options Common stock and common stock equivalents (C) Net income per share: Basic (A/B) $ $ Diluted (A/C) The Company’s calculation of diluted net income per share for the three months ended March 31, 2012 and 2011 excludes stock options to purchase approximately 675,000 and 239,000 shares of the Company’s common stock, respectively, as their effect would be anti-dilutive. 5. STOCK-BASED COMPENSATION Stock Option Plans The Company’s stock option plans, adopted in 1995, 1999 and 2006, authorize the Board of Directors or the Compensation Committee, as applicable, to grant incentive and nonqualified stock options, and, in the case of the 2006 Equity Incentive Plan, as amended and as assumed by Interactive Intelligence (the “2006 Plan”), stock appreciation rights, restricted stock, RSUs, performance shares, performance units and other stock-based awards. After adoption of the 2006 Plan by the Company’s shareholders in May 2006, the Company may no longer make any grants under previous plans, but any shares subject to awards under the 1999 Stock Option and Incentive Plan and the Outside Directors Stock Option Plan (collectively, the “1999 Plans”) that are cancelled are added to shares available under the 2006 Plan. A maximum of 7,050,933 shares are available for delivery under the 2006 Plan, which consists of (i) 3,350,000 shares, plus (ii) 320,000 shares available for issuance under the 1999 Plans, but not underlying any outstanding stock options or other awards under the 1999 Plans, plus (iii) up to 3,380,933 shares subject to outstanding stock options or other awards under the 1999 Plans that expire, are forfeited or otherwise terminate unexercised on or after May 18, 2006. The number of shares available under the 2006 Plan is subject to adjustment for certain changes in the Company’s capital structure. The exercise price of options granted under the 2006 Plan is equal to the closing price of the Company’s common stock, as reported by The NASDAQ Global Select Market, on the business day immediately preceding the date of grant. The Company grants RSUs and three types of stock options. The first type of stock option is non-performance-based subject only to time-based vesting, and these stock options are granted by the Company as annual grants to executives and designated key employees, to certain new employees and to newly-elected non-employee directors.These stock options vest in four equal annual installments beginning one year after the grant date.The fair value of these option grants is determined on the date of grant and the related compensation expense is recognized for the entire award on a straight-line basis over the requisite service period. The second type of stock option granted by the Company is performance-based subject to cancellation if the specified performance targets are not met. If the applicable performance targets have been achieved, the options will vest in four equal annual installments beginning one year after the performance-related period has ended.The fair value of these stock option grants is determined on the date of grant and the related compensation expense is recognized over the requisite service period, including the initial period for which the specified performance targets must be met. The third type of stock option granted by the Company is director options granted to non-employee directors annually. These options are similar to the non-performance-based options described above except that the director options vest one year after the grant date. The fair value of these option grants is determined on the date of the grant and the related compensation expense is recognized over one year. The director options are generally granted at the Company’s Annual Meeting of Shareholders during the second quarter of a fiscal year. Commencing in January 2011, the Company began granting RSUs to certain key employees. The fair value of the RSUs is determined on the date of grant and the RSUs vest in four equal annual installments beginning one year after the grant date. RSUs are not included in issued and outstanding common stock until the shares are vested and settlement has occurred. The plans may be terminated by the Company’s Board of Directors at any time. 7 Stock-Based Compensation Expense Information The following table summarizes the allocation of stock-based compensation expense related to employee and director stock options and RSUs under FASB ASC Topic 718, Compensation – Stock Compensation for the three months ended March 31, 2012 and 2011 (in thousands): Three Months Ended March 31, Stock-based compensation expense by category: Cost of recurring revenues $ $ Cost of services revenues 34 25 Sales and marketing Research and development General and administrative Total stock-based compensation expense $ $ Stock Option and RSU Valuation The Company estimated the fair value of stock options using the Black-Scholes valuation model. There were no material changes in the way the assumptions were calculated as previously disclosed in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011.The weighted-average estimated per option value of non-performance-based and performance-based options granted during the three months ended March 31, 2012 and 2011 used the following assumptions: Three Months Ended March 31, Valuation assumptions for non-performance-based options: Dividend yield % % Expected volatility % % Risk-free interest rate % % Expected life of option (in years) Three Months Ended March 31, Valuation assumptions for performance-based options: Dividend yield % % Expected volatility % % Risk-free interest rate % % Expected life of option (in years) RSUs are valued using the fair market value of the Company’s stock on the date of grant and expense is recognized on a straight line basis taking into account an estimated forfeiture rate. Stock Option and RSU Activity The following table sets forth a summary of stock option activity for the three months ended March 31, 2012: Options Weighted- Average Exercise Price Balances, beginning of year $ Options granted Options exercised ) Options cancelled, forfeited or expired ) Options outstanding Option price range $2.59-$37.76 Weighted-average fair value of options granted $
